DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "the plurality of fins … in the PMOS region" and "the plurality of fins … in the NMOS region", as recited in claim 1 (Note: paragraph [023] and Fig. 10 disclose a fin formed in each of NMOS region and PMOS region). For examination purposes, the examiner has interpreted this limitation to mean that "one of the plurality of fins … in the PMOS region" and "another one of the plurality of fins … in the NMOS region". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation "the both sides of the gate structure in the PMOS region" in lines 1-13.  There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "a direction", as recited in claims 7 and 9, is unclear as to whether said limitation is the same as or different from "a direction", as recited in claim 1.
The claimed limitation of "a width (of the bottom surface of the pentagon top of the p-type source-drain doped region)", as recited in claim 9, is unclear as to whether said limitation is the same as or different from "a width (of the p-type source-drain doped region)", as recited in claim 1.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 6-9, as best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2017/0133386).
As for claim 1, Lee et al. show in Figs. 6A-6B and related text a FinFET, comprising: 
a substrate 210 including an NMOS (N-type metal-oxide-semiconductor) region 216 and a PMOS (P-type metal-oxide-semiconductor) region 212; 
a plurality of fins 224/228/222/226 formed on the substrate; 
an isolation layer 230 formed between adjacent fins of the plurality of fins and on the substrate; 
a gate structure 242/250 across a length portion of the plurality of fins and covering a portion of each of a top surface and sidewalls of the plurality of fins; and 
an in-situ doped epitaxial layer 272 formed on each of the plurality of fins on both sides of the gate structure in the NMOS region, wherein doping ions in the in-situ doped epitaxial layer are N-type ions ([0037]); and
a P-type source-drain doped region 276 is formed on each of the plurality of fins on the both sides of the gate structure in the PMOS (P-type metal-oxide-semiconductor) region, wherein the P-type source-drain region has a width (arbitrarily chosen: i.e. W4) greater than a width (arbitrarily chosen: i.e. W2) of the in-situ doped epitaxial layer in a direction perpendicular to the sidewalls of the plurality of fins (Fig. 6B).

As for claim 3, Lee et al. show the in-situ doped epitaxial layer is made of SiP (Silicon Phosphide) or SiCP (Silicon-Carbon Phosphide) ([0037], lines 2-3). 

As for claim 6, Lee et al. show the in-situ doped epitaxial layer has a rectangular bottom section 272b and a round top section 272a (Fig. 6B).

As for claim 7, Lee et al. show the rectangular bottom section is 0-12 nm wider than a width of the plurality of fins in a direction perpendicular to an extension direction of the plurality of fins (Fig. 6B).

As for claim 8, Lee et al. show the P-type source-drain doped region has a pentagon top with a vertex protruding away from the plurality of fins (Fig. 6B).

As for claim 9, Lee et al. show the pentagon top has a bottom surface coplanar with a top surface of the plurality of fins, and, 
the bottom surface has a width (arbitrarily chosen: entirety of W2) wider than a width (arbitrarily chosen: portion of W3) of the plurality of fins in a direction perpendicular to an extension direction of the plurality of fins (Fig. 6B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0133386) in view of Wei et al. (2014/0273429).
Lee et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except an oxidation protection layer formed on surfaces of the P-type source-drain doped region.
Wei et al. teach in Fig. 2F and related text an oxidation protection layer 134 formed on surfaces of the P-type source-drain doped region 132 ([0035], lines 14-17).
Lee et al. and Wei et al. are analogous art because they are directed to a FinFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Wei et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form an oxidation protection layer on surfaces of the P-type source-drain doped region, as taught by Wei et al., in Lee et al.'s device, in order to protect the device and reduce the influence and damages from the subsequent fabrication processes.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Lee fails to teach or suggest at least a P-type source-drain doped region formed on each of the plurality of fins on the both sides of the gate structure in the PMOS (P-type metal-oxide-semiconductor) region, wherein the P-type source-drain doped region has a width greater than a width of the in-situ doped epitaxial layer in a direction perpendicular to the sidewalls of the plurality of fins as recited in amended independent claim 1. (emphasis added)  
Broad limitation does not require "a width" has to be "a maximum width". Therefore, a width of the P-type source-drain doped region and a width of the in-situ doped epitaxial layer can be arbitrarily chosen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811